Citation Nr: 0931356	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected paresthesia of the left upper extremity, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a whiplash injury of the cervical spine, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to April 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the RO in Salt Lake 
City, Utah that in pertinent part, granted service connection 
and a 10 percent rating for paresthesia of the left upper 
extremity, and granted an increased 10 percent rating for 
service-connected residuals of a whiplash injury of the 
cervical spine. 

There are other issues which are not on appeal.  In a 
February 2008 rating decision, the RO in pertinent part, 
denied secondary service connection for a thoracolumbar spine 
disability, enlargement of muscle tissue, chronic obstructive 
pulmonary disease (COPD), bilateral lower extremity 
radiculopathy, cranial nerve X damage, hyperlipidemia, weight 
loss, and an irregular appearance of the larynx, and also 
appealed the denial of non-service-connected pension.  A 
notice of disagreement was received from the Veteran as to 
these issues in March 2008.  A statement of the case was 
issued in July 2008.  As a timely substantive appeal was not 
received from the Veteran as to these issues, they are not in 
appellate status and will not be addressed by the Board.  
38 C.F.R. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008). 

Finally, the Board notes that in its February 2005 rating 
decision, the RO also denied service connection for left ear 
hearing loss, a breathing disorder, and a thoracolumbar spine 
disorder.  A notice of disagreement was received from the 
Veteran in November 2005, and a statement of the case was 
issued on February 11, 2006.  On April 4, 2006, the RO 
received a letter from the Veteran's representative regarding 
these three issues, enclosing a letter and evidence from the 
Veteran.  A VA Form 9 (substantive appeal) was not received 
from the Veteran as to these issues.  Additional argument was 
received from the representative as to these issues later in 
April 2006.  By a letter to the Veteran dated in May 2006, 
the RO informed him that its prior decision was final as to 
these issues, as a VA Form 9 had not been received by April 
11, 2006.  Governing regulation provides that if, within the 
agency of original jurisdiction, there is a question as to 
the timely filing of a substantive appeal, the procedures for 
an administrative appeal must be followed.  38 C.F.R. 
§ 19.33.  The issue of timeliness of a substantive appeal as 
to these issues is referred to the RO for any appropriate 
action under 38 C.F.R. § 19.34.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Although further delay is regrettable, further development is 
required prior to adjudication of the Veteran's claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran failed to report for a VA neurological 
examination to evaluate his cervical spine and left upper 
extremity paresthesia, scheduled in January 2009.  By a 
letter to the RO dated in March 2009, the Veteran's 
representative requested that the examination be rescheduled, 
because the Veteran was incarcerated at the time.  The 
examination was rescheduled in April 2009, and the Veteran 
again failed to report for this examination.  Although RO 
letters to the Veteran dated in January 2009 and March 2009 
advised him generally that his claim might be denied if he 
did not report for the examination, the Board finds that it 
is unclear from the record whether the Veteran was 
specifically informed of 38 C.F.R. § 3.655.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the most recent VA neurological 
examination of the Veteran's cervical spine and left upper 
extremity disabilities was performed in July 2006, and the 
Veteran has contended that these disabilities have worsened 
since his last examination.  Although the RO has made two 
attempts to conduct a VA examination of these disabilities in 
connection with his appeal, such has not yet been done.  
Given the state of the evidence and the nature of the claim, 
on remand, the Veteran should be scheduled for an 
examination.

The RO must specifically advise the Veteran of 38 C.F.R. 
§ 3.655(a),(b), and the impact to his claims if he does not 
report for another VA examination.  In this regard, the Board 
notes that correspondence from the RO to the Veteran is 
regularly addressed to him in Clinton, Utah, while 
correspondence from the VA Medical Center (VAMC) to the 
Veteran is regularly addressed to him in Clearfield, Utah.  
The RO should ensure that the VAMC's notification to the 
Veteran of his scheduled examination is mailed to him at his 
correct address.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655.

Finally, it appears that the Veteran has again applied for 
disability benefits from the Social Security Administration 
(SSA).  Although SSA records on file reflect that such 
benefits were previously denied in November 2005, the Board 
finds that the RO should make another attempt to obtain such 
records, if benefits have now been granted.  38 U.S.C.A. 
§ 5103A; Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Baker v. West, 11 Vet. App. 163 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action is completed and verify 
the Veteran's current, correct, address.  

2.  The RO must specifically advise the 
Veteran of 38 C.F.R. § 3.655(a), (b), and 
the impact to his claims if he does not 
report for another VA examination.

3.  The RO should furnish the Veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical treatment that have not 
been previously submitted pertaining to 
treatment for his cervical spine and left 
upper extremity disability.

4.  The RO should request the SSA to 
furnish a copy of any decision awarding 
disability benefits and the medical 
evidence on which that grant was based.

5.  The RO should schedule the Veteran for 
another VA neurological examination to 
determine the current level of severity of 
his service-connected residuals of 
whiplash of the cervical spine and 
paresthesia of the left upper extremity.  
All necessary tests should be performed, 
and the claims file must be forwarded to 
the examiner for review.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record and 
adjudicate the Veteran's claims.  If the 
appeals remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



